                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAN FRANCISCO HERRING                              Case No. 14-cv-04393-WHO
                                         ASSOCIATION, et al.,
                                   8                    Plaintiffs,                         ORDER ADMINISTRATIVELY
                                   9                                                        CLOSING CASE
                                                 v.
                                  10                                                        Re: Dkt. No. 201
                                         PACIFIC GAS AND ELECTRIC
                                  11     COMPANY, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          As bankruptcy proceedings have been initiated and an automatic stay imposed, this case is

                                  14   ADMINISTRATIVELY CLOSED and all pending motions are terminated.

                                  15          Once the bankruptcy proceedings conclude, the stay is lifted, or it otherwise becomes

                                  16   appropriate to reopen this case, the parties shall notify the Court and the matter will be reopened

                                  17   and the submitted motion ruled upon.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: February 11, 2019

                                  21

                                  22
                                                                                                    William H. Orrick
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
